DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 06/29/2022, applicant amended to correct the 112 issue to claims 9-10, 12 and 18-20; hence the 112 rejections to these claims have been withdrawn. Applicant further amended the title as it was previously objected to for being undescriptive, the objections to the specification has been withdrawn.
Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. Applicant, in the remarks of 6/29/2022 described that despite disagreeing with the examiner previous claim 1 art (U.S.C.102) rejections, ‘nevertheless, the claims are amended to expedite prosecution’ (page 9/11 of the Remarks). Examiner checked all the claim sets if there is anything amended that would help prosecution as described by the remarks above, and nothing is found. If the amendments inadvertently missed from being filed, examiner encouraged to do so. 
Applicant further argues that “…the matching unit 116 in Kim, reference, is not used to perform a match between the mobile terminal and the charging device …”
Kim reference described in paragraph 69 that “…  According to various embodiments, the matching unit 116 may perform impedance matching. For example, the matching unit 116 may adjust the impedance viewed from the matching unit 116 in order to thereby control the output power to have a high efficiency or high power. The sensor unit 119 may sense a load change caused by the electronic device 150 through the resonance coil unit 111a and the induction coil unit 111b. The sensed result of the sensor unit 119 may be provided to the controller 112. The matching unit 116 may adjust the impedance based on the control of the controller 112. The matching unit 116 may include at least one of a coils or a capacitor (electrical circuitries or elements/ components that help support the matching verification performance, as an example impedance matching, etc.). The controller controls the connection state between at least one of the coils or the capacitor included in the matching unit 116 and the resonance coil unit 111a in order to thereby perform impedance matching. This is a match between the mobile electronic device 110 and the charging apparatus 150. As applicant described, a match verification is performed between the load (mobile electronics) and the charging device, and transmit a charging request to the charging device when the match verification is successful… (page 10/11 of the remarks). 
Kim, further in paragraph 71 described that “… the communication unit 113 may communicate with the communication unit 153 of the electronic device 150, and the communication unit 113, for example, may perform the communication with a two-way frequency of 2.4 GHz. The communication unit 113 may transmit a signal to the electronic device 150 under the control of the controller 112, and may receive a response (e.g., a broadcast signal) to the transmission of the signal. The charging apparatus 110 may transmit the signal to the electronic device 150, and when a response to the transmitted signal is received through the communication unit 113 (e.g., BLE), the charging apparatus 110 may determine whether or not the electronic device is charged or not depending on the match verification success as implied by the above expressions, and further support from Kim specification regarding the purpose of match between the charging unit and the load, in this case, the mobile device. by the magnetic resonance method.  Therefore, applicant’s argument in this regard, with all respects, is not found persuasive. Therefore, the rejections is still intact.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Kim et al. (US 2017/0302097).
With respect to claims 1, 6 and 8, Kim et al. (Hereinafter, Kim) discloses a mobile terminal or a charging device (see Para. # 0045), comprises: a first communication module (Fig. 1A, 113) configured to communicate with a second communication module (Fig. 1A, 153) of a charging device for charging the mobile terminal (Fig. 1A, 110), perform a match verification between the mobile terminal and the charging device (Fig. 1B, matching 116), when the match verification is successful, the first communication module configured to transmit a charging request to the charging device (Para. # 006); wherein the charging request comprises a charging parameter (0061 and 0062); a receiving module configured to receive a first energy transmitted by 

    PNG
    media_image1.png
    545
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    573
    568
    media_image2.png
    Greyscale
 
the charging device (Fig. 1A, from 121/111 to receiving unit 151), and convert the first energy into a first alternating voltage (Para. # 0067); wherein the first energy is generated by the charging device according to the charging parameter (; a conversion module electrically connected to the receiving module and configured to convert the first alternating current voltage into a first direct current voltage and output the first direct current voltage to a first charging module of the mobile terminal (Fig. 3A, charging 110 AC 320 to DC 330; Para. # 0067/0068 and 0112); and the first charging module configured to charge a battery of the mobile terminal by using the first direct current voltage (Para. # 0071 an d0082).  
With respect to claims 2 and 12, Kim discloses the mobile terminal or the charging device as described above, further comprising: a power request module electrically connected to the first communication module, when the match verification between the mobile terminal and the charging device is successful, the power request module configured to transmit the charging parameter of the charging request to the first communication module (Para. # 0051).  

With respect to claims 3, 7 and 9, Kim discloses the mobile terminal or the charging device as described above, further comprising a second charging module; wherein the receiving module is further configured to receive a second energy transmitted by the charging device and convert the second energy into a second alternating current voltage when the match verification between the mobile terminal and the charging device is unsuccessful (Para. # 0051 and 0056); the second energy is generated by the charging device according to a preset transmission parameter;(Para. # 0091 and 0112) Page 3 of 9Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10118US01the conversion module is further configured to convert the second alternating current voltage into a second direct current voltage, and output the second direct current voltage to the second charging module (Para. # 0112); the second charging module is configured to convert the second direct current voltage into a charging voltage matched with the charging parameter, for charging the battery of the mobile terminal (Para. # 0113).  
With respect to claims 4 and 10, Kim discloses the mobile terminal or the charging device as described above, further comprising a switch control module; wherein the switch control module is electrically connected to the conversion module, the first charging module and the second charging module, 
respectively (Para. # 0116/0117); wherein the switch control module is configured to control conduction between the conversion module and the first charging module when the match verification between the mobile terminal and the charging device is successful, thereby enabling the conversion module to transmit the first alternating current voltage to the first charging module (Para. # 0117); 
or, the switch control module is configured to, when the match verification between the mobile terminal and the charging device is unsuccessful, control conduction between the conversion module and the second charging module, thereby enabling the conversion module to transmit the second alternating current voltage to the second charging module (Para. # 0069).  
With respect to claims 5 and 13, Kim discloses the mobile terminal or the charging device as described above, wherein the first charging module comprises: a rectification and filtering unit electrically connected to the conversion module and configured to perform rectification and filtering processing on the first direct current voltage; and a direct charging unit configured to charge the battery of the mobile terminal by the first direct current voltage which is rectified and filtered (Para. # 0052).
With respect to claims 14-20, Kim discloses the mobile terminal or the charging device as described above, wherein the charging parameter comprises at least one of a charging power, a charging voltage and a charging current (Para. # 0053, 0061 and 0067).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859